Hon. Carl F. Hereford, Chairman      Opinion No. M- 1050
Texas State Board of Examiners
  of Psychologists                   Re:   Construction of Section
P. 0. Box 5429                             11(a) of Article 4512(c),
Austin, Texas 78763                        Vernon's Civil Statutes
                                            (the Psychologists'
                                           Certification and Licens-
                                           ing Act), as to when a
Dear Dr. Hereford:                         person "receives" a degree.

          Your recent letter requesting the opinion of this
office concerning the referenced matter states, in part, as
follows:

          "I would like an interpretation of Section
     11(a) of the Psychologists' Certification and
     Licensing Act. The Board's problem concerns the
     word   'received' in determining when an applicant
     is eligible for examination.    It has been the
     Board's practice to use the date the degree was
     actually conferred as indicated on the University
     transcript. . .'

          Section 11(a) of Article 4512c, Vernon's Civil Statutes,
(the Psychologists' Certification and Licensing Act) provides as
follows:

          "An applicant is qualified to take the
     examination for certification as a psychologist:

           " (a) if he has received the doctoral degree
     based upon a program of studies whose content
     was primarily psychological from an accredited
     educational institution or its substantial equiv-
     alent in both subject matter and extent of train-
     iw , and if he has had no less than two years of
     satisfactory supervised experience in rendering
     psychological services, one of which is subsequent
    to~the granting of the doctoral degree.     . . ."
      (Emphasis added.)
                           -5131-
Hon. Carl F. Hereford, page 2       (M-1050)



         Attached to your letter is an individual's transcript
which indicates that he has completed all requirements for a Ph.D.
degree from the University of Texas Southwestern Medical School,
but that the degree will not be conferred until June, 1972.

         In essence, your question is whether such individual is
qualified to take the examination for certification as a psychologist
upon completing all the requirements for his degree or whether he
must wait until such degree has actually been conferred~ before being
eligible to take the examination.

         We note that your letter states that it has been your
Board's practice, in giving examinations pursuant to Section 11(a),
not to allow a person to take the examination for certification as
psychologist until the requisite degree has actually been conferred
on the applicant.

         Such construction of Section 11(a) by your Board is en-
titled to great weight, as

         "The courts will ordinarily adopt and up-
    hold a construction placed on a statute by an
    executive officer or department charged with
    its administration, if the statute is ambiguous
    or uncertain, and if the construction so given
    it is reasonable.  In other words, the judiciary
    will adhere to an executive or departmental cons-
    truction of an ambiguous statute unless it is
    clearly erroneous or unsound, or unless it will
    result in serious hardship or injustice, though
    the court might otherwise have been inclined to
    place a different construction on the act. 53
    Tex.Jur.2d 259-60, Statutes, Sec. 177."

         See also, Armco Steel Corp. v. Texas Employment Com'n.,
386 S.W.2d 894 (Tex.Civ.App. 1965, error ref. n.r.e.); United States
v. 525 Company, 342 F.2d 759 (5th Cir. 1965); Attorney General's
                  ..~_.
Opinion No. M-1029 (1971).

         We are of the opinion that the word "received", as used
in Section 11(a) must be construed and defined as that word is
commonly understood, that is, "to take possession or delivery of."
See Webster's Third New International Dictionary (Rev.Ed. 1966)
1894.



                           -5132-
.   .




    Hon. Carl F. Hereford, page 3          (M-1050)



             It is also apposite to note that the latter portion of
    Section 11(a), quoted supra, also refers to the "granting" of
    the doctoral degree. Construing this portion of Section 11(a)
    with that portion of the Section using the word "received", we
    believe the Legislature clearly manifested its intent that an ap-
    plicant for the examination for certification as a psychologist
    must have actually received his doctoral degree before being
    legally allowed to take said examination, notwithstanding the
    fact that he has completed all the academic requirements for
    such degree but has not actually received same.

             In coming to the foregoing conclusion, we are also mind-
    ful of the fact that such conclusion is in consonance with the
    practice heretofore followed by your Board.

             In view of the foregoing, you are advised that an applicant
    for the examination set forth in Section 11(a) must have actually
    received, and had conferred upon him, the doctoral degree adverted
    to in that Section before being eligible to take such examination.

                             SUMMARY

                Pursuant to Section 11(a) of Article 4512c,
           Vernon's Civil Statutes (the Psychologists' Cer-
           tification and Licensing Act), an applicant for
           the examination for certification as a psychologist
           must have actually received, and had conferred upon
           him, the doctoral degree required by that Section,
           notwithstanding the fact that he has completed all
           the academic requirements for such degree but has
           not, at the time of his application, officially
           had same conferred upon him.

                                    Y,c$!s very jjruly,

                                  &;*Dg2&
                                    At, rney General of Texas

        Prepared by Austin C. Bray, Jr.
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE


                                  -5133-
                                               .   .




Hon. Carl F. Hereford, page 4       (M-1050)



Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Dan Green
Scott Garrison
Jim Swearingen
Sig Aronson

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                           -5134-